Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicants’ submission of the Declaration under 37 C.F.R. § 1.132 of Eric Sasso on 4 January 2021 is acknowledged. Applicants’ amendment of the claims filed 4 January 2021 has been entered. Applicants’ remarks filed 4 January 2021 are acknowledged.
Claims 17-43 are cancelled. Claims 1-16 and 44-47 are pending and under examination to the extent they read on the elected species: A-a) wherein the method comprises generating a first dataset comprising protein level data for at least four protein markers, and wherein the four protein markers are CHI3L1, CRP, IL6, and SAA1; and B-a) wherein the plurality of protein markers consists of at most 500 protein markers. Claims 1-3, 11 and 44-47 read on the elected species.

Sequence Rules Compliance
Claim 17 has been cancelled; accordingly, the requirement for compliance with the sequence rules, 37 CFR 1.821-1,825, of the sequences recited in the claim is withdrawn.

Claim Objections/Rejections Withdrawn

The rejection of claims 44-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in response to Applicants’ amendment of the claims.
The rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view that claim 17 has been cancelled.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 44-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2012/0178100 A1, Pub. Date: Jul. 12, 2012), in view of Connolly et al. (Arthritis Rheum., 2012, Vol. 64(4):1035-1045), and further in view of Jensen et al. (J. Eur. Acad. Dermatol. Venereol., 2013, Vol. 27(7):815-819) .
Applicants argue that the search strategy of record shows that the Examiner used Applicants’ named markers as keywords to locate references that mention each of the biomarkers, which is in its essence hindsight reconstruction. Applicants argue that the proposed combination of Wagner, Connolly, and Jensen does not meet all limitations of Applicants’ claimed invention; specifically, the A-SAA disclosed by Connolly is not the same as the subtype SAA1 used by Applicants. Applicants argue that the claimed method as a whole provides not only a group of biomarkers (e.g., the elected biomarkers CHI3L1, CRP, IL6, and SAA1) functioning together as an accurate set, but further provides guidance to caregivers to achieve beneficial effects for accurately treating psoriatic arthritis (PsA); to the contrary, Wagner, Connolly, and Jensen do not describe or suggest accurate treatment of PsA utilizing the elected set of biomarkers. Applicants argue that the Office Action merely pieced together a few markers known in the field, but has not provided substantial evidence that would have led to Applicants’ claimed invention as a whole. Applicants argue that the Office Action has not pointed to substantial evidence overcoming the unpredictability in the pertinent field of medicine to show that the elected biomarkers would have been selected from the cited prior art references for combination in the manner claimed by Applicants with a reasonable expectation of success. Applicants argue that merely stating that biomarkers “correlate” to a very limited quantity of in vitro or patient data, as done in the cited references, provides no more than hope and does not establish a reasonable expectation of success for a biomarker.


With respect to Applicants’ arguments that the rejection is based on a hindsight reconstruction as evidenced by the search strategy, however, the use of the named markers as keywords in search strategy does not evidence hindsight reconstruction; in fact, it is the only way to narrow down to the references relevant the claimed invention. For example, without the use of the named markers as keywords, a search of the protein markers in blood or serum samples for psoriatic arthritis (PsA), from the patent/application databases alone, would retrieve 15,000 or more references. There is no other way to narrow down the list to locate the prior art references that teach or suggest the invention as claimed.
With respect to Applicants’ arguments that the A-SAA disclosed by Connolly is not the same as the subtype SAA1 used by Applicants, however, the A-SAA disclosed by Connolly meets the structural requirement of SAA1 according to Applicants’ disclosure. The instant specification describes that “wherein the SAA1 is at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2” [0006]. Connolly discloses acute-phase serum amyloid A (A-SAA). It is well known in the art that in human, acute-phase serum amyloid A include SAA1 and SAA2. See a review article by G.H. Sack, Jr. (Molecular Medicine, 2018, Vol. 24, Article No. 46); particularly, at page 6, col. 2, 2nd paragraph. The amino acid sequences of human SAA1 and SAA2 are highly homologous with at least 90% identical to the amino acid sequence of NCBI 
Human SAA1 (NCBI RefSeq NP_000322.2) 
	1 mklltglvfc slvlgvssrs ffsflgeafd gardmwrays dmreanyigs dkyfhargny
       61 daakrgpgga waaevisdar eniqrffghg aedsladqaa newgrsgkdp nhfrpaglpe
      121 ky

human SAA2
	1 mklltglvfc slvlsvssrs ffsflgeafd gardmwrays dmreanyigs dkyfhargny
       61 daakrgpgga waaevisnar eniqrltgrg aedsladqaa nkwgrsgrdp nhfrpaglpe
      121 ky

The A-SAA (i.e., SAA1 and SAA2) disclosed by Connolly has at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2, and therefore, meets the structural requirement of SAA1 recited in the instant claims.   
Applicants argue that the claimed method as a whole provides not only a group of biomarkers functioning together as an accurate set, but further provides guidance to caregivers to achieve beneficial effects for treating the PsA patients. However, the prior art disclosures of using the biomarkers are intended for the same goal. For example, Wagner teaches that the invention relates the use of multiple biomarkers to predict the response of a PsA patient to treatment with anti-TNF therapy, and more specifically, to determine if a patient will or will not respond to treatment [0013]. Such information would provide guidance to caregivers to achieve beneficial effects for treating the patients. Connolly describes that “we demonstrated a specific relationship between A-SAA and clinical disease activity in PsA that would provide guidance for accurate treatment of the patients.” (p. 1042, col. 2, bottom paragraph). Clearly, the prior art references teach the protein markers are intended for accurate assessment of the disease activity in order to provide beneficial effects for treating the patients.

Therefore, the combined teachings of Wagner, Connolly, and Jensen establish the claimed invention a prima facie case for obviousness.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 9, 2021